Citation Nr: 0019304	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant is entitled to apportionment of the 
veteran's disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1945.  The appellant is the estranged spouse of the 
veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 apportionment decision 
of the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant is the legal spouse of the veteran and they 
have been living separate and apart for many years.

2.  The veteran does not provide support to the appellant, 
but hardship is not shown to exist on her part 
notwithstanding the lack of support.

3.  Apportionment of the veteran's pension for the benefit of 
the appellant would cause financial hardship to the veteran.



CONCLUSION OF LAW

An apportionment of the veteran's pension benefits for the 
benefit of the appellant is not warranted.  38 U.S.C.A. 
§§ 5107(b), 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 
3.458 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, she has presented a claim that is 
plausible.  Accordingly, the Board finds that all relevant 
facts have been properly developed, and that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

The evidence indicates that the appellant has been estranged 
from her spouse for many years.  In September 1992, she filed 
a claim requesting apportionment of his pension benefits in 
the amount of $200 a month; at that time she stated that her 
monthly expenses exceeded $400.  Her claim was initially 
denied on the basis that she did not submit any detailed 
information concerning her monthly income and expenses; 
however, after receiving such information in September 1994, 
the RO denied the claim by decision in November 1994 and the 
appellant appealed.  At her hearing in September 1997, the 
appellant testified that the veteran had not supported her in 
any manner for the past ten years, and as a result, she was 
experiencing financial hardship on the basis that her monthly 
expenses exceeded her income.  In support of her testimony, 
she submitted an updated statement regarding her monthly 
income and expenses which reflected a negative balance of 
approximately $20 ($480 in combined income against $500 in 
expenses).  Her income was derived from Social Security 
benefits totaling $456 and a small union pension of $24.  Her 
expenses included $96 in "rent" (although it is evident 
from her testimony and other evidence in the file that she 
owns her own home and that it was valued at around $40,000 as 
of a May 1993 VA field survey), $100 in utilities, $150 for 
food, $75 for clothing, and $80 in medical expenses 
(medication).  She has no other reported assets.

The veteran has been in receipt of VA disability pension 
benefits for many years, and since February 1991, he has been 
entitled to special monthly pension on the basis of need for 
regular aid and attendance.  His disabilities include right 
hemiplegia, status post cerebral vascular accident, rated 100 
percent disabling for pension purposes.  He has also been 
considered incompetent for VA purposes since November 1991, 
and has had a legal custodian since July 1992 to handle his 
affairs.  He presently lives with his legal custodian, a 
woman described throughout the file as his long-time partner 
or "consensual" wife, although he is still legally married 
to the appellant.  Neither the veteran nor the appellant have 
any dependents, and the record reflects that she lives alone.  
The veteran's pension award was last amended in November 1994 
to remove her as his dependent spouse effective from July 
1994, and to reflect current entitlement to $851.00 a month 
in special monthly pension benefits.  The record also shows 
that he receives approximately $190 a month in Social 
Security income (since December 1993).

As noted above, the veteran is incompetent and is presently 
living with his legal custodian in her house and therefore, 
has no housing expenses.  However, in a statement dated in 
February 1993, the legal custodian reported a number of 
expenses specifically related to his care and maintenance, to 
include $400 a month for food for the two of them, $60 a 
month in laundry expenses (the veteran is bedridden), and 
$135 a month for medical expenses.  VA field surveys 
conducted in 1992 and 1993 verify that the veteran is a 
seriously ill person who requires the regular aid and 
attendance of the legal custodian.  These reports also 
reflect that the legal custodian is disabled due to arthritis 
and heart disease and therefore, a portion of their medical 
expenses are for her care as well.  All of the parties in 
question (the veteran, the appellant and the legal 
custodian/partner of veteran) are of advanced age and have no 
other dependents.

Applicable law and regulations provide generally that VA 
pension benefits may be apportioned on behalf of a spouse not 
residing with the veteran if the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
U.S.C.A. § 5307(b) (West 1991); 38 C.F.R. §§ 3.450, 3.452 
(1999).  Without regard to any other provision regarding 
apportionment where hardship is shown to exist, pension 
benefits may be apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (1999).  In 
determining the basis for special apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable, other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed, and special needs of the veteran, his dependents, 
and the apportionment claimants.  Id.  However, there are a 
number of restrictions on the right to apportionment as set 
forth under the regulations.  Applicable here is the section 
that states that "[w]here the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to the apportionee."  38 C.F.R. § 3.458(a) (1999).

Having considered the facts of this case and the applicable 
regulations, the Board finds that an apportionment of the 
veteran's pension benefits is not warranted.  First of all, 
the appellant has not demonstrated to the Board's 
satisfaction that she is experiencing a true hardship in the 
absence of support from her estranged husband.  Specifically, 
it appears that her income is sufficient to meet her basic 
living needs with consideration that at least a portion of 
her reported $75 paid each month for clothing expenses does 
not reflect an actual need, the absence of which will result 
in hardship.  Her inclusion of the $75 monthly clothing 
expense resulted in only a $20 negative balance of monthly 
income to expenses and hence, in finding that at least a 
portion of this reported expense is excessive given that she 
has not explained any special circumstances which would 
justify the expense, the Board does not believe that she 
currently is experiencing hardship.  No explanations have 
been provided by her regarding her claimed clothing expenses 
and therefore, the Board does not find that she has a 
negative balance of monthly income to expenses to show a 
hardship.  The other evidence in the file suggests as well 
that she is not a true hardship case; the VA field survey 
reports indicated that she owns her own "clean and well 
furnished" home in a middle low income neighborhood 
(compared to the low income class community that the veteran 
and his legal custodian live in).  It also appears from the 
evidence that she is able to manage her own affairs without 
assistance.  

Secondly, it is clear to the Board that apportionment of any 
of the veteran's VA pension benefits would create undue 
hardship for him.  The record shows that he is seriously ill 
and requires the regular aid and assistance of his legal 
custodian to handle all his personal and financial affairs.  
His pension benefits do not presently include an additional 
allowance for any dependents given his estranged status with 
his wife, the appellant.  Hence, the total amount of his 
special monthly pension benefits are intended to provide for 
his special needs and for no others.  The law does not permit 
apportionment of VA benefits when either the equities are 
such that apportionment would cause undue hardship to the 
veteran or the total benefits payable to the disabled person 
would not permit payment of reasonable amount to the 
apportionee.  As such is the case here, the Board thus 
concludes that entitlement to apportionment of VA pension 
benefits is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Entitlement to an apportionment of the veteran's pension 
benefits for the benefit of the appellant is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

